Order filed, January 10, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01078-CV
                                 ____________

LEONCIO ESPAILLAT AKA LEONARDO ESTRELLA AKA FRANKLIN
                   BRUGAL, Appellant

                                         V.

    MICHAEL WEST, INDIVIDUALLY AND AS EXECUTOR OF THE
             ESTATE OF FLOYD WILSON, Appellee


                     On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2007-48389


                                     ORDER

      The reporter’s record in this case was due December 27, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Arturo Zapata, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM